NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GINNY LYN LAMBERT                               No.    19-35360

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01235-AA

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                             Submitted May 12, 2022**
                               Pasadena, California


Before: WATFORD and FRIEDLAND, Circuit Judges, and AMON,*** District
Judge.

      Ginny Lyn Lambert appeals from the district court’s order affirming the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
                                                                          Page 2 of 4


Commissioner of Social Security’s denial of her applications for disability

insurance benefits and supplemental security insurance benefits under Titles II and

XVI of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291 and

42 U.S.C. § 405(g). We affirm.

      1. Substantial evidence supports the administrative law judge’s (ALJ’s)

decision to give “little weight” to the opinion of Lambert’s treating neurologist, Dr.

Rodrigo Lim, that Lambert was “permanently disabled.” Dr. Lim’s opinion was

contradicted by other doctors’ opinions, and the ALJ offered “specific and

legitimate” reasons supported by the record for discounting it. Bayliss v. Barnhart,

427 F.3d 1211, 1216 (9th Cir. 2005). The ALJ set out “a detailed and thorough

summary of the facts and conflicting clinical evidence, stating [her] interpretation

thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

1989) (citation and internal quotation marks omitted). The ALJ properly evaluated

Dr. Lim’s opinion in relation to other medical evidence, including the opinion of

consulting doctor Richard Alley that Lambert was capable of light work.

      The ALJ also described at length how Lambert’s actual functioning

exceeded the limits to be expected on the basis of Dr. Lim’s opinion, and she

identified inconsistencies in Lambert’s testimony that suggested Lambert could
                                                                          Page 3 of 4


function beyond the limitations reported by Dr. Lim. An ALJ may discount a

treating physician’s opinion where a claimant’s testimony or her activities conflict

with the opinion. Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 601–02 (9th

Cir. 1999). Any error in the ALJ’s remaining reasons for discounting Dr. Lim’s

opinion was harmless. See Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050,

1054–56 (9th Cir. 2006).

      2. Contrary to Lambert’s contention, the ALJ did not improperly omit from

her residual functional capacity (RFC) a limitation on her social interaction that

was identified by agency psychologists. The ALJ is “responsible for translating

and incorporating clinical findings into a succinct RFC.” Rounds v. Comm’r Soc.

Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (citing Stubbs-Danielson v.

Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008)). In limiting Lambert to “superficial

interaction with coworkers and the public,” the RFC reasonably translated a

limitation that the agency psychologists described as permitting “occasional and

brief contact w[ith] the public or co-workers.”

      3. Finally, substantial evidence also supports the ALJ’s conclusion that

Lambert could return to her past work as a cashier. Lambert cites Zavalin v.

Colvin, 778 F.3d 842, 846–47 (9th Cir. 2015), in which we held that there is an
                                                                       Page 4 of 4


apparent conflict between an RFC limited to simple and repetitive tasks and the

demands of the cashier job, which requires Level 3 Reasoning. Unlike the ALJ in

Zavalin, however, the ALJ here addressed the conflict. The ALJ’s conclusion that

Lambert was capable of Level 3 Reasoning is supported by substantial evidence

because, in addition to Lambert’s education and work history, the ALJ relied on

her own finding that no record evidence suggested that Lambert could not function

at that level.

       AFFIRMED.